Title: From George Washington to Major General John Sullivan, 12 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters White plains 12th Sepr 1778
          
          Yours of the 10th came to hand late last night. The intentions of the Enemy are yet
            very mysterious. From the expression of your letter, I take it for granted that General
            Gray had embarked again after destroying Bedford; and by his hovering about the Coast,
            and Lord Howe’s coming round again to New port, I cannot but think, that they mean
            something more than a diversion or deception. The destruction of the Count D’Estaings
            Fleet is an object of the greatest magnitude, but as that cannot be easily effected,
            while they lay in the Harbour of Boston, without a cooperation by land and water, I am
            apprehensive that they mean to possess themselves of such Grounds in the neighbourhood
            of Boston, as will enable them to carry such a plan into execution. Whether they would
            do this by landing at a distance and marching thro’ the Country, or by possessing
            themselves at once of part of the harbour, I cannot determine. I must therefore
            recommend it to you to keep the strictest watch upon the motions of the Enemy, and if
            you find them inclining towards Boston, endeavour, with your own force and what you can
            collect upon the occasion, to prevent them from taking such positions as will favor
            their designs upon the Fleet.
          
          Upon a supposition that the Enemy mean to operate to the Eastward, I have already
            advanced three Brigades some distance from the main Body of the Army, ready to move
            forward, should there be occasion; and I intend to place the whole in such a position,
            in a day or two, that they may either march to the Eastward, or be within supporting
            distance of the posts upon the North River, as appearances may require.
          I shall govern myself chiefly in my motions, by the advices I receive from you. I
            therefore most earnestly intreat you to be very clear and explicit in your information,
            and to let me hear from you every day—tho’ there may be nothing material to communicate,
            yet it releives me from a state of anxiety, which a suspension of intelligence naturally
            creates.
          I would not have you attempt, in the present situation of affairs, to divide your force
            too much in order to cover every part of the Country, and as the Enemy have now the
            superiority by sea, I recommend it to you by all means to keep out of Necks or narrow
            peices of land with any considerable Bodies of Men. Small guards posted at the most
            likely places of descent are all that ought to be expected from you. In one of my late
            letters I mentioned the necessity of taking the public Arms out of the Hands of the
            disbanded Militia. I cannot help repeating the
            necessity again, because I find our public Magazines are unable to supply the wants of
            the Army, notwithstanding the great importations of last year. Be pleased to forward my
            letter to Count D’Estaing with the greatest expedition to whom be pleased to communicate
            every move of the enemy by land or water, as far as they come under your
              observation. I am &c.
        